Towards an EU strategy on the rights of the child (debate)
The next item is Roberta Angelilli's report, on behalf of the Committee on Civil Liberties, Justice and Home Affairs - Towards an EU strategy on the rights of the child.
rapporteur. - (IT) Mr President, ladies and gentlemen, first I want to thank colleagues for their valuable cooperation, and in particular Mr Frattini for his commitment since the beginning of his mandate to safeguard the rights of the child.
The report obviously does not pretend to be exhaustive, but I believe it is a good point of departure. The objective was to lay the bases for a strategy aimed at promoting and safeguarding the rights of minors in the European Union's internal and external policies and to support Member States' efforts in that sector. We wanted to take as our premise the specific nature of the rights of minors, which are totally distinct from the more general category of fundamental rights, although they form an integral part of them.
The strategy aims above all at the positive affirmation of the rights of the child, which include the right to a family, the right to health, education, social inclusion, but also the right to entertainment, the right to play, to engage in sport, together with the right to a clean and protected environment. In substance, the aim is to create a society tailored to the child, in which the child can feel protected and actively involved.
That is why the report is based on two main presumptions: (1) active participation of children in decision-making that affects them; (2) mainstreaming, that is to say incorporating and promoting the rights of the child in all European Union policies. In short, the rights of minors must finally become a political priority for Europe, given also that children account for about 30% of European citizens and much still remains to be done for them, beginning with the fight against violence and abuse, in face of the worrying growth of paedophilia and child pornography networks. The general objective is to ban all forms of violence, including so-called traditional practices, honour crimes, and forced marriages. It is not enough only to ensure the certain punishment of those who commit violence; we must guarantee a strategy of prevention, aimed especially at helping children at risk.
Another priority is to combat child poverty. It is worth pointing out that even within the European Union 19% of children live below the poverty line and we must, therefore, provide aid measures that are also designed to support their families. In particular, we need measures targeted at Roma children and street children, who are often forced to beg and thus become easy victims of exploitation, trafficking and organised crime.
Another basic aspect of the strategy is to guarantee the education and training of all children, including the most poor and disadvantaged. We also need measures targeted at the less able, so as to prevent any form of discrimination. We are among experts here so perhaps there is no need in this Chamber to list all the urgent problems that need to be tackled: from the marketing of violent video games to the rise in cases of international kidnapping of minors, the red tape that makes international adoptions difficult, the tragedy of the child soldiers, child labour, the failure to register the birth of a child, the remarkable number of disappeared children of which no more is ever heard. I could go on and on.
In truth, we must apply the appropriate instruments and provide prompt information in order to exchange experiences and good practice, and we must create synergy between the related legal and penal instruments in order to address the problems in concrete terms and in real time and possibly succeed in preventing them.
Let me conclude by saying that approval of the Lisbon Treaty will give us a few more chances. The EU Charter of Fundamental Rights now forms part of the Treaty, including, therefore, Article 24, which expressly governs the rights of the child, thus creating a legal basis for implementing the strategy. At this point, we as a Parliament, but above all the Member States, must set to work immediately.
Vice-President of the Commission. - (IT) Mr President, ladies and gentlemen, let me give warm thanks to Mrs Angelilli for this report.
From the start of my term of office, the rights of the child have clearly been a top priority, a central item of my agenda, and the cooperation with Parliament in this field too has now led to the policy lines that will be the outcome of this report - which I hope will be adopted by a very large majority - guidelines for action that the Commission will follow, for there is not a single point in that report that I do not endorse. It sets out horizontal initiatives that cover a number of policies, but the common denominator is that minors, that is children, form the heart of our society and it is, therefore, clear that they deserve our utmost attention.
Over the coming weeks I, together with my staff, will consider how to put the individual points contained in Mrs Angellili's report into practice on the basis of concrete initiatives. There are, in fact, already some measures under way. They include the presentation of a communication that you have taken into account and that dates back to July 2006, a general communication on a European strategy on the rights of the child that has the entirely political objective of making those rights a political priority, as Mrs Angelilli noted.
Other measures now under way include the creation of a standard helpline telephone number, 116 000, which will be the same throughout Europe. Let me take this opportunity to invite the many Member States that have not yet put that measure into practice to lose no more time in doing so; here, I am obviously addressing not Parliament but Member State governments. That decision was taken more than a year ago yet more than half the Member States still do not have a helpline that actually works, although it is a decision that, I believe, could have been implemented in a short space of time.
Last October we discussed, with the Presidency in Lisbon, whether we could jointly set up a European network of early warning systems for the event of the abduction or disappearance of children. You know we were looking at the good example of the French system, we looked at how things worked in Belgium, we noted that Portugal and Greece were setting up, or in recent weeks have already set up systems; but it is clear that child abductors disregard borders and, therefore, early warning systems cannot stop at geographical borders.
We have done a lot of work on Internet crime against children. Our work with a conference of experts last November produced important results in terms of the kind of technical cooperation that could lead to the interconnection of electronic systems to prevent and react to on-line paedophilia. That is one of the most terrible threats to children, and you know that thanks to its inclusion among the 2007 priorities of Eurojust and Europol we are now able to dismantle many international paedophile networks operating via the Internet.
We also submitted a report last November - one of the points that was emphasised - on progress in implementing the framework decision dating back to 2004 on combating the sexual exploitation of children. In that report, as you may remember, I highlighted the fact that too many Member States have still not transposed that 2004 framework decision, dating back four years now, on the sexual exploitation of children.
We certainly created a useful instrument with the European Forum. The first experience with it in Germany, under the German Presidency, mainly related to Internet abuse and violent video games. The next European Forum on the rights of the child, which will take place under the Slovenian Presidency, will address other subjects, including in particular international adoptions. We will look at the situation and, as Mrs Angelilli hoped, we are also looking into practical ways of inviting children, children's representatives, to take direct part in all European Forum meetings. You will understand that it is a delicate matter to invite children, including rather small children, to take part in those meetings, but that is the objective that has been decided and we will, therefore, fall in with that proposal from Parliament too.
We are developing a dedicated European website for children, written and presented in a simple way, which explains, for example, how to guard against the many safety threats to children in everyday life in a non-aggressive and non-shocking way; it explains how to, let us say, steer clear of such dangers. We have said very little about the Fundamental Rights Agency; one of my proposals was to make the rights of the child a priority under that Agency's multiannual programme.
We still have much to do. Mrs Angelilli rightly says that we must consider migrant children. That is an aspect we will address specifically in the framework of European immigration policy: children are often victims, they are often the most vulnerable in the general context of migration flows. We must place more emphasis on the need to implement the European action plan to combat people-trafficking, with particular reference to children, in addition to women, for as the two weakest categories they are often the victims of international people-trafficking. We must look into means of financing practical proposals and projects under European programmes.
The new Daphne programme and the new fundamental rights programme may, for example, enable us also to provide financial aid for the European Network of Ombudspeople for Children. I attach great importance to that network and also, clearly, to the NGOs working in that field. The new programme, known as Daphne III, has been refinanced and may serve as a particularly useful instrument.
In conclusion, I am, of course, more than ready and willing to continue developing this political strategy, with a view also to producing very concrete results for our citizens in one of the areas particularly close to our heart.
Rapporteur of the opinion of the Committee on Women's Rights and Gender Equality. - (EL) Mr President, protection of the rights of the child has never been lacking from the internal and external policies of the European Union, but because of the absence of a legal basis, these policies have been piecemeal, and for this reason your proposal, Mr Vice-President, for the development of a strategy for the protection of the rights of the child has been favourably received by the European Parliament, and also by civil society. We hope it will be strengthened with the entry into force of the Reform Treaty, which will include as an integral part the Charter of Fundamental Rights, as was mentioned by the rapporteur, Mrs Angelilli, whom I congratulate for her skills of synthesis and her presentation of today's report.
With the possibility of an integrated and coordinated approach to the protection of children at European level - thanks, amongst other things, to the numerous interesting proposals by the Commission - the child must be regarded not as a victim, but as the holder of positive rights and obligations, who should grow up in a healthy family environment with the assurance that his or her material and non-material needs will be met.
Respect for the rights of the child should be strengthened not only through the planning of European actions, but also by the political will of the Member States, with measures which will answer to the fundamental needs of children and protect them against multiple dangers.
The Committee on Women's Rights and Gender Equality focused, in its opinion, on the question of supporting the mother and the family in the performance of their obligations. It urged support for vulnerable groups, namely children at risk due to abuse and lack of education, healthcare, proper nutrition and opportunities to develop and achieve their potential.
The reconciliation of the parents' working lives with family life: this is an inalienable right of the child, and also represents the creation of valuable capital and an investment in the society of the future. Both inside and outside the European Union, children's positive rights are often violated, and there is still discriminatory treatment due to sexual inequality. There are gender stereotypes and perceptions which marginalize some groups of children and particularly girls and young mothers. The protection of women, especially during pregnancy and when they are bringing up children, must be a requirement, so that children, from the very start of their lives, can enjoy their fundamental rights.
Thank you very much, Mr Chairman, and I also thank Mrs Angelilli for her report.
I welcome the fact that the Slovenian Presidency chose as one of its priorities the question of children in armed conflicts, which was also one of my topics. My opinion on behalf of the Committee on Foreign Affairs also deals with the need to register children at birth. Children who are not registered are invisible and therefore often become victims of sexual abuse or trafficking; they are imprisoned along with adults and are used as active combatants in the armed forces, because it is impossible to establish whether or not they are already adults. The birth certificate of a child guarantees the child his name and nationality as well as access to medical care, for example. I regret, however, that the report is only being adopted in January: the majority of the opinions were voted on and submitted to the committee before the summer and the report could thus have been adopted earlier.
A solution to this issue of children rights is needed urgently. One illustration of this is the recent case of the transfer of more than 100 Chad children to France. The aim of the action was to help the deserted families in Darfur; the children - orphans - would be looked after by foster parents in Europe. The UN confirmed, however, that in the majority of cases the children were not orphans and did not come from Darfur, but from Chad, the neighbouring country.
Finding an urgent solution to the issue of children's rights is not only a necessity for developing countries: it is a necessity for us too.
draftsman of the opinion of the Committee on Development. - Mr President, I would like to say at the outset that the Committee on Development feels very strongly that it is important for the Commission to mainstream children's rights into all aspects of development policy, seeing this as a means of achieving the Millennium Development Goals. I know that the Commission communication proposes to deal with such issues.
I wish to state very clearly that we need a children's rights approach and need to move away from a common focusing, in this debate so far, on issues such as child-trafficking, abduction and pornography. We need to ensure that we understand we are talking about the rights of children: the rights of children to be consulted; the rights of children to be listened to; and the rights of children to have the respect of adults and not be told by adults what they should be doing.
I also very much welcome the fact that the Lisbon Treaty makes reference to children's rights. We welcome this, because at the moment only animal rights have this kind of legal base in the European Union, and we urgently needed to make this the case for children too.
Finally, in the wider world and in Europe itself, we need to see that what we are doing is safeguarding children's lives and generally enhancing the well-being of all the children in Europe and in the wider world.
Rapporteur of the opinion of the Committee on Employment and Social Affairs. - (EL) Mr President, I would like to begin by congratulating Mrs Angelilli on the constructive work she has done.
The strategy for the rights of the child is a positive step towards a coordinated approach both to internal policy and to external relations.
The Committee on Employment, whose opinion I drafted and am now presenting, emphasises the social aspects of violation of the rights of the child. It focuses on child poverty, which affects nearly one child in five in the European Union. It also stresses the problems of child labour and social exclusion, and calls for special attention to be given to the vulnerable social groups, such as child immigrants, street children and children with disabilities. We are afraid that today's children, Mr President, are being called upon to live in a world worse that that known by previous generations. The European Union must therefore act now, with substantial commitments, targets and necessary resources, both at Community level and at the level of Member States.
draftsman of the opinion of the Committee on Culture and Education. - (DE) Mr President, may I begin by congratulating the rapporteur on her report and on the cooperative nature of our deliberations. We fully agree with many major aspects of the report.
I wish to highlight two points, however, to which I attach particular importance. The first of these is the right to education as a prerequisite for children's social development. The Member States must create unhampered access to education for all children and young people, regardless of their ethnic and social background and their family circumstances. This also means that any kind of exclusion, discrimination and violence against children must be prevented. It is essential to press ahead as quickly as possible with the launch of the helpline. The second point that is very important to me is the promotion of language, as languages are one of Europe's cultural treasures.
There is also an innovation that we should not overlook, for the rights of children also extend now to their involvement in new developments in the field of education and training and in particular the cultivation of media literacy. Competence in the use of information and communication media is an extremely important educational tool and must be vigorously developed.
on behalf of the PPE-DE Group. - (HU) Thank you for the floor, Mr President. I think there are only a few of us who would not be directly or indirectly affected by the topic of protecting the rights of children.
The Community institutions have already dealt frequently with various aspects of this topic, but agreed with the submitting committee that, in addition to all this, a comprehensive strategy needs to be developed. There are some specific areas that we absolutely must take into account when working out such a vision. These include, for example, the prohibition of all kinds of violence against children, fighting poverty and discrimination, and the right to education.
As Mr Frattini stated in his introduction that the Agency will deal with this area in particular, I would like to make a recommendation to you: why not make the first specific request from the Commission to the Agency that it investigate the enforcement of precisely this area, the rights of the child?
I find the sexual abuse of children, child labour and the enormous differences existing today between how children with refugee status are treated in individual Member States particularly worrying. The problem of street children and children forced to beg is a serious problem here in our immediate surroundings.
I am also convinced that the fight for the complete enforcement of the rights of the child within the Union must mean above all reassessing the role of the family in this new Europe, and reinforcing the role of upbringing alongside education, so that our children receive guidance, as well as professional knowledge, in our ever more troubled world. Perhaps fewer children would be inclined towards violence, suffering physically or damaged psychologically. Thank you.
on behalf of the PSE Group. - (SV) Mr President, I want to start by thanking Mrs Angelilli and all the shadow rapporteurs, but also all the Members who have contributed to getting us to a point where we shall soon have the first decision of the European Parliament on an EU strategy on the rights of the child. The key question concerns the involvement and influence of children. There will be some painstaking and important work to be done in order to ensure that this becomes a reality and not just words. Children and young people expect as much.
The point that I consider to have been the greatest success is the proposal concerning violence against children. The committee has unanimously backed my demand that all violence against children, including corporal punishment in the home, must be prohibited by Community legislation. It is a great success for children. In my home country, Sweden, where corporal punishment is banned, every child at nursery school and all young people know that adults may not strike a child. The fact that we are now making it clear that there must be cooperation in putting an end to all forms of abuse of children means that we need increased cooperation from relevant bodies such as banks, travel firms, credit firms and exchange bureaux to stop child pornography, sex tourism and the exploitation of children, and to get an internet which is safe from paedophiles. Illegal websites must also be shut down. Member States must legislate against buying sex in order to ensure that children do not become a trade commodity.
The most difficult problem we had in the committee related to adoption. I am very happy that we are now agreed that a child has a right to a family , irrespective of whether it is the child's own family, a foster family or through national or international adoption. It is the child's best interests which should decide the matter, not adults' best interests. We all remember what happened at children's homes in Romania and Guatemala recently - kidnappings of children for adoption are fresh in our memories. Children are not a trade commodity.
It is now up to the Commission to listen to the wisdom which we have shown in Parliament and to come back with concrete proposals on how we are to give effect to children's rights which now, with the new Lisbon Treaty, become an objective to be embodied in law in the EU. With the new Lisbon Treaty the EU must listen and ensure that the rights of children are integrated into its work. This must happen as a matter of course and must also apply in the global perspective, in development work, in culture and in all areas. Child poverty will of course be a central issue, but also the question of how children fare in war and in relation to health risks of all kinds. I am proud to have participated in this work in Parliament, which will take a decision on the matter tomorrow.
on behalf of the ALDE Group. - (ET) Mr President, Commissioner, ladies and gentlemen.
I am pleased that the European Parliament has finally reached this debate on the European Union's strategy for children's rights because a policy which encourages children's rights will form the bedrock of tomorrow's society.
The well-being of society and the state depends on the values and methods used by future parents. My thanks to the rapporteur for drafting such a comprehensive document.
It is appropriate that the principles set out in the UN Convention on the rights of the child and its additional protocols have been used as the basis for developing an EU strategy on the rights of the child. However, this strategy to be more effective and applicable throughout all 27 Member States, it must contain more specific provision for implementing measures whose application would be supported both by using Member States' and European Union resources.
The strategy is comprehensive, and I do not have time to go into every aspect. I would like to highlight just one positive initiative, but one which is effective in all respects, namely the recommendation in the European Union children's rights strategy for a European Union-wide child helpline telephone number; we have had a child helpline number in Estonia for three years now and I can confirm to you that it works well.
I would like to direct your attention to two important target groups, the safeguarding of whose rights I believe we should focus our thoughts on more keenly.
The first of those target groups is disabled children. It strikes me that in our strategy on the rights of the child, greater attention should be focused on safeguarding disabled children's rights; and that also they, like other target groups, should have genuinely guaranteed opportunities, equal opportunities, to be actively involved in the life of society.
The second area I would like to highlight is that of guaranteeing the rights of children who are not cared for by their parents. All children unquestionably have the right to a family. Unfortunately today it is not possible for all children to grow up in the bosom of the family, and they live in children's homes. We have not paid sufficient attention in our documentation to children who have left children's homes at about 18 or 19 years of age: legally they are adults, although in social terms they are not; this is an area which we should begin to focus some attention.
on behalf of the UEN Group. - (PL) Mr President, as an MEP who for some years now has been involved in protecting the rights of children, I am very pleased to accept the report of Mrs Angelilli concerning the creation of a unified EU strategy on the rights of the child.
Violations of children's rights, violence against children, the trade in children for illegal adoptions, prostitution, illegal work or for begging on the streets: these continue to be an enormous problem for the EU. Every strategy concerning children's rights should be based on the values and principles contained in the UN Convention, particularly as regards protection against all forms of discrimination.
Every child must have a guaranteed right to have continuous and direct contact with both parents, as well as the right to be brought up in the parents' culture and the right to learn the language of both parents. These rights are repeatedly violated by the German Office for Children and Young People, the Jugendamt, as regards children one of whose parents is foreign. In cases of divorce, the Jugendamt uses any method to deprive the parent who is not German of their parental rights. Children are deprived of their right to learn the language of the second parent, and it is forbidden to have conversations in languages other than German during meetings that have been arranged. Official documents state that it is harmful for children to be bilingual. Over 250 complaints against the actions of this office have been filed with the Committee on Petitions. Despite the fact that a year ago the European Commission stated that the actions of the German Jugendamt violate Article 12 of the EU Treaty, which bans all discrimination, the German state has become even stricter in its discriminatory practices against children of foreigners and this is an absolute scandal.
I hope that since this report is the voice of the European Parliament, this will help to remove the discrimination that is found in this area.
on behalf of the Verts/ALE Group. - (DE) Mr President, children are not mini-adults, nor are they what people call a natural part of the family or of society. They are legal persons with their own rights.
All Member States of the EU signed the ground-breaking UN Convention on the Rights of the Child, but in many aspects of children's rights we in Europe have barely scratched the surface. One bright spot is the fact that the European Commission has put children's rights on the agenda, but the Commission's proposal, in our view, still comprises too many fine words and too few specific measures.
I am pleased that the report fleshes out the Commission's recommendation, and for this I reiterate my congratulations to the rapporteur. We must hope that the Commission is doing its homework and will be more specific in the 2008 Green Paper on the rights of the child. We need indicators and precise timetables for the realisation of children's rights.
Allow me to focus on three points that are important to me. The first of these concerns the rights of girls, especially girls from migrant backgrounds. Realising the rights of the child invariably involves the establishment of equality between girls and boys and equal opportunities for both, and this is reflected in the present report too. Let me express my gratification at the adoption by the committee and the rapporteur of our proposal that headscarves for girls should be banned at least in primary schools in the EU in order to give girls genuine freedom of choice and the right to a childhood. Likewise, there is no justification for prohibiting girls from migrant backgrounds from attending school.
The second point to which I attach great importance is that of violence against children and increasing neglect. There is a need to improve children's media literacy. There has been an alarming rise in the dissemination of pornographic material and scenes of violence through mobile phones, and this leads to desensitisation and an accelerating spiral of violence. I ask you, Mr Frattini, to look long and hard at ways of improving the protection of young people in the media and of protecting children more effectively against violence.
My third point concerns the environmental rights of the child, a subject that no one has raised yet. By this I mean the right of every child to grow up in an intact environment. Regrettably, in its strategy on the rights of the child, the Commission did not consider the need to take more account of children, not just adults, when we set future pollutant ceilings. That applies to noise levels as well as to hazardous substances. I therefore ask you to incorporate the environmental rights of the child, for today's children are the citizens of tomorrow. We all bear responsibility for ensuring that our European home is also a child-friendly home.
on behalf of the GUE/NGL Group. - (IT) Mr President, ladies and gentlemen, I want to thank Mrs Angelilli for her sensitive approach to a very important matter: a society that knows how to welcome its children will know how to welcome all its citizens. In the same way, I believe that today in this Parliament we are taking a very important step, because institutions that are able to address the concerns of minors will certainly be more able to address the concerns of all European citizens.
This report contains many interesting and dynamic ideas, which are also pointers for the Commission in relation to further steps that we expect. There are some points that need to be emphasised, especially the need to pay great attention to unaccompanied minors held in administrative detention centres for migrants.
When it inspected those centres, the European Parliament's Committee on Civil Liberties found that in many countries, such as France, Belgium and Italy, many unaccompanied minors, many children, are held in inhuman and degrading conditions that are unacceptable for young children as, incidentally, they are unacceptable for all men and women.
We emphasise the need to insist on that point. We also believe that great attention must be paid to avoiding child labour. Child labour is often linked to exploitation and poverty. That is why that this Parliament must make a major contribution towards improving social conditions in the European Union.
on behalf of the IND/DEM Group. - Mr President, I have many things to say about the rights of the child. Firstly, I welcome the amendments to this report that focus on the family and their importance in providing for a child's development. I would like to stress the primacy of parents - not the state - as the guardian of children and, for this reason, the importance of support for the family in their responsibilities. The state should assist the parents in protecting and promoting the child, and it should only take over from the parents when the parents are unwilling or unable to serve their children.
On the issue of disability, I praise this report for acknowledging that children with disabilities should be assured full respect and granted equal treatment. I myself have represented many children and their parents who struggled to guarantee education for them. A tragic flaw in the UN Convention on the Rights of the Child on which this is based is that, although it guarantees primary education for all children, it makes specific educational provision needed by disabled children 'subject to resources'. These three words have militated against children with special needs getting the help they need in my country.
Amendment 3 deals with children within the EU who have previously been in institutionalised care. This important issue has come to the attention of many MEPs following the BBC documentary Bulgaria's abandoned children, which focused on care homes for children with disabilities. There will be a screening of this documentary with the participation of the film-maker on 4 March 2008, to which I invite all my colleagues.
Recently the EU voted against an amendment placed before the Committee on Budgets that sought to divert EU funding that goes into institutions towards community- and family-based services. This amendment failed. We must be coherent in our approach to de-institutionalisation and integrate children into society, and we must put our funding into community-based approaches in the future.
I also welcome the strong line Parliament takes on trafficking, especially with Amendment 1. It is hard to imagine anything worse happening to a child than being stolen from their family, whether for military, sexual or labour purposes, or even to fulfil the desire of a couple for a child.
I also want to mention the trafficking of babies before and after birth for organ and cell harvesting and remind my colleagues that the preamble of the UN Convention on the Rights of the Child includes children before birth as well as after.
I am pleased that the report takes into account migrant families and unaccompanied minors. With increasing cultural blends, we must continue to acknowledge the importance of embracing all children in our ever-changing society. As much as it is wonderful that labour migration enables parents to go abroad and earn more and provide better for their families, we need to be working towards an equity that will not necessitate this separation and will allow families to stay together in their home country or their country of choosing.
Now I should like to address the issue of sexual and reproductive rights, which is repeated in six articles of this report. I am personally responsible for six teenage girls and two teenage boys. Of course they need to know the facts of life but, at the same time, they need to know the most important fact of life: that they are extremely valuable, developing individuals, persons with a dignity and a future, with a unique contribution to make to their community and family. They do not benefit from the message that is so often given in the name of sexual and reproductive rights that they cannot be responsible and are, in fact, walking disasters who need adult help with damage control, and that they can get this help without any negative effects to themselves or without the knowledge of their parents. The richness of adolescence can and should receive the support of those who are older, who love them and who have already been there.
(The President cut off the speaker)
(IT) Mr President, ladies and gentlemen, my colleague's report is excellent and I regard Union action and a Union strategy to protect the rights of the child as priorities. We must recognise that minors have rights and call for policies and measures in that area that are also aimed at protecting the life of the individual from the moment of conception.
The report calls for further measures and - and no one can disagree with this - for the affirmation of children's rights as an integral part of the rights that are binding on the Union and its Member States and that require a specific legal basis.
Among the many urgent problems facing children let me highlight the striking number of disappearances; these child disappearances often have a tragic ending as a result of sexual exploitation and violence linked to child pornography. I believe the Union cannot accept that any of its Member States should in any way tolerate paedophilia of any kind and must ban the right to advertise it and, obviously, to commit it.
(HU) Thank you, Mr President. In light of the demographic crisis, every child's life has a price put on it. We cannot press unilaterally for an increase in the birth rate whilst paying scant attention to ensuring the conditions necessary for the living conditions, equal opportunities and spiritual and physical development of the children that have been born.
I therefore consider Mr Frattini's commitment to giving horizontal priority in Union policy to guaranteeing the rights of the child as extremely important. The report, on which I would like to congratulate Mrs Angelilli, rightly highlights certain problems that must be solved with the utmost urgency.
The extent of child poverty is staggering, since, as my fellow Members have mentioned, every fifth child lives in poverty, and of course this is very closely linked to leaving school early. We cannot close our eyes to the situations of the several thousand street children and homeless children in the Member States of the Union, of whom many are forced into begging, stealing, illegal labour or prostitution.
According to a study published recently by UNICEF, there are no countries, and no Member States, that are not affected by the matter of child trafficking. We know little about the children, estimated to be several hundred, who disappear from children's institutions and refugee camps each year. Violence against children and the increase in aggression among children are grounds for justifiable concern.
Mr President, under the Lisbon Treaty, the rights of the child are guaranteed by Article 24 of the Charter of Fundamental Rights. The report - the adoption of which I support - is the first step for the Union's institutions, including the Parliament, to take serious steps in order to comply with the rights of the child, and improve their situations, more consistently. Then, hopefully, the Member States will not spare their efforts either. Thank you for your attention.
(FR) Mr President, Commissioner, I am delighted that the Commission is proposing to put in place an EU strategy on the rights of the child.
Because a great many EU policies affect children, we need to take specific measures so that their rights can be protected and their active participation encouraged.
I am particularly pleased that Parliament has called for a definition to identify 'children at risk'. This will enable us to provide specific help to children who are victims of a social situation that threatens their mental or physical health.
At the same time, we cannot simply leave children who live in poverty to their fate. These children do not always receive the protection they need, because their parents lack the necessary resources. If they are not to be condemned to social exclusion, they therefore need special assistance, and governments must be responsible for ensuring that all children - whatever their parents' social or legal circumstances - have access to health and education, so that equality of opportunity for all is actually guaranteed in practice.
I should like to highlight the particular situation of migrant children. Administrative detention of children is not acceptable. We cannot understand why anyone fleeing from war or from desperate circumstances should be treated like a criminal, and that applies all the more so in the case of children, all of whom are entitled to protection and education in accordance with the Convention on the Rights of the Child.
- (LT) We acknowledge that children's rights are part of human rights, which we are obliged to respect under international and European agreements. Children's rights are acknowledged in the Charter of Fundamental Rights of the European Union. This should become a component of the Reform Treaty and be obligatory for all EU Member States. Commissioner Frattini, in the communication you say that the situation within the Union with regard to the protection of children's rights is still not satisfactory. But I think it is awful. Almost one fifth of children live in poverty. In Lithuania, almost half the families consisting of one adult and dependent children live in poverty. Moreover, we are not able to obtain statistics on how many children in the enlarged Community were left without parents when they emigrated in search of employment and left their children without appropriate care.
We read about sexual and psychological violence against children with horror. We have compassion for children who we meet in the street and put a coin in their begging hands. However, more often we do nothing because it is easier to turn away, close our eyes, and say it is not our fault, others are responsible for it. You, Commissioner Frattini, say that it is the responsibility of individual Member States and you do not want to intrude in their affairs. Brussels intrudes in many of the affairs of Member States: it is important for us to regulate agriculture, internal markets, the flow of capital. We think that these are the issues of vital importance. I believe that our biggest concern should be human rights and, primarily, children. They are our future. I think that specifically the European Union should take responsibility for guaranteeing human rights and, primarily, children's rights. I disapprove of a document that merely takes care, remembers and encourages. I think that here we are required to actively take care of our citizens.
(PL) Mr President, I would like to congratulate Ms Angelilli for an excellent report on a subject that is key for the future of the European Union. Most of the proposals in this report are of course deserving of support, but I have a couple of concerns.
First of all, the principle of equality of girls and boys is discussed, which could be understood as saying that they are identical, whereas every parent knows that girls and boys are different and require a different approach as regards their upbringing in order to fulfil the principle of their equal dignity. Secondly, from the point of view of children's rights, the increase in the number of alternative family structures, which is discussed in the report, constitutes a threat against which action should be taken. There is no mention of the threat in this report. And thirdly, as there is a call in paragraph 167 to provide children and young people with sexual education, paragraphs 163 and 164, which speak of the right to sexual and reproductive health, are unnecessary unless these terms are being used to hide a right to abortion.
At this point it can be seen that it is not possible to separate the rights of children who have already been born from the rights of unborn children Even though they begin life as embryos they inevitably become children, and if anyone has any doubts about this they should remember that we were all once embryos.
(PT) In this one-minute speech I would like to stress that I consider the European Union's first priority in relation to children to be to assess the effect of its policies on failure to enforce or the enforcement of children's rights, in particular in connection with a rapid and substantial reduction in child poverty, providing all children with equal opportunities.
In this context I would like to ask, by way of example: what effect does the European Union's monetary policy and its objective of price stability, or rather, wage restraint, have on failure to enforce children's rights? What effect do European Union 'flexicurity', labour market deregulation, easier dismissals, increasingly insecure employment contracts, increased working time and the flexibilisation of working hours have on failure to enforce children's rights? What effect do current European Union policies promoting the deregulation and privatisation of public services, including health and education, have on failure to enforce children's rights? These are some examples of what would be the European Union's most appropriate, necessary and urgent mainstreaming in relation to children's rights.
(PT) Commissioner, ladies and gentlemen, violence against those who cannot defend themselves is particularly reprehensible. Violence against children is especially odious. Community legislation that prohibits all forms of violence, whether physical, psychological or sexual, is required. Mention has already been made of UNICEF data for 2003, which indicate that in some Community countries, such as France, around three children die every week from abuse and negligence, while in others, such as Germany and the United Kingdom, the figure stands at around two per week.
I welcome the commitment of European Union Member States and institutions in implementing child policies, which have grown in number in recent years. Existing legislation, policies and structures, however, are still insufficient to respond to the whole range of questions raised in connection with protecting children, whether they are victims of poverty, trafficking, domestic violence, sexual abuse, pornography, child labour or the outrage of child soldiers that persists in the 21st century.
I therefore congratulate Mr Frattini on this initiative, which shows that the required willingness exists to make this an EU priority and to create a general EU strategy to effectively promote and protect children's rights in internal and external policies. I am also very pleased that the new Treaty of Lisbon incorporates children's rights as one of the objectives of the EU, thus providing a new legal basis for defending those rights.
Prevention and awareness-raising must be improved and social rights to support victims must be strengthened. Cross-border operations against child pornography Internet sites must also be reinforced to ensure that the sites are closed down and the criminal networks dismantled. The Internet offers children excellent opportunities to communicate and to obtain information, but we must ensure that they do so safely.
(EL) Mr President, our children have independent personalities, they have an inviolable right to the protection of their fundamental rights, which means no degrading treatment and violence, no inhuman working conditions, no exclusion from education, no poverty, no sexual exploitation and abuse, no child soldiers at war. And children have greater need of these universal values than adults do. Firstly because they are, by definition, young and vulnerable. Secondly, because the parent or teacher or priest and all those with whom they come into contact are always in a position of authority towards them; and thirdly, because if anything goes wrong during childhood, this ultimately has a decisive effect on a child's future life.
These are the rights which we are called upon to support today. I shall focus on two:
Firstly, the children of immigrants are perhaps the most vulnerable. Those who are born amongst us, at least, must immediately acquire the nationality of our country. They should not be stigmatised from birth, and should of course go to school regardless of their parents' status, and should not be condemned to social exclusion.
Secondly, protection of children on the internet: children who often go online and surf unsuspectingly and talk to strangers, and children who may be victims of sexual exploitation - commodities in a very profitable business. Mr President, the internet is the new village square. Just as parents warn their children not to talk to strangers in the village square, so they should be educated and made aware that similar concern and advice are needed when it comes to the internet. Europe should play its part in providing such education as well as helplines for parents and children faced with such situations.
Mr President, I agree with virtually all the recommendations made in this excellent report. In particular, I agree that the future EU strategy should recognise the important role of the family as the basic institution in society for the survival, protection and development of the child.
I also support the right of the child to maintain, on a regular basis, a personal relationship and direct contact with his or her parents unless, of course, that is contrary to the child's best interests. I fully endorse the suggestions in this report to establish a child-friendly society, in which children can feel protected and actively involved.
Paragraph 27 urges the Commission and Member States to take action to ensure observance of the rights of mentally-disabled children to access education. In an Irish context they have a right to an appropriate primary education, but this is subject to resources. In reality this often means they receive an inappropriate primary education.
Paragraph 27 also states that mentally-disabled children should have access to the courts. There was recently a case in Ireland of a young girl with Downs Syndrome who had been sexually assaulted, and yet a judge decided she was not competent to tell the truth to the jury. He tested her in court with the assistance of the prosecution lawyers. During this test, the accused and his lawyers were present, but the girl's family was ordered to leave the court. Unless all children can be assured of the absolute right to access the courts we will be failing our children.
Finally, I should like to put a short question to the Commissioner. The recent decision to incorporate children's rights into the Lisbon Treaty as one of the objectives of the EU will provide a new legal basis for children's rights. Can the Commissioner elaborate - even briefly - on the practical outcomes he expects from this? I put this question particularly in the light of the forthcoming referendum in Ireland on the Lisbon Treaty.
(PL) Mr President, I would like to draw attention to the problem raised in paragraph 118 of the report with regard to restrictions on free contact with children in broken multi-national families.
There are particularly glaring examples of this in Germany as a result of the actions taken by the institution called the Jugendamt. As a result of these actions, parents who are not German citizens are deprived of the right to speak to their children in their own language, and, in extreme circumstances, are even deprived of their parental rights.
The provisions creating the Jugendamt date back to 1939, I repeat, 1939, and they continue to function under the law in an almost unchanged form. This institution acts on behalf of what is called the good of the child, but this concept has not been defined anywhere, which means that it can be interpreted in any way whatsoever. In proceedings, the Jugendamt favours parents of German background. Another concern is that it is not subject to any outside controls; for this reason I would ask that the European Commission should prepare a regulatory proposal that would make it possible to avoid any form of discrimination in the institutions of Member States, as is currently the case in Germany.
(PL) Mr President, first of all I would like to express my total agreement with the statement by Mrs Foltyn-Kubicka.
The issue of protection of children's rights has benefited from the increasing attention paid to it by European Union legislators. At the same time, however, an ever-increasing number of areas coming under EU jurisdiction have a direct impact on the rights of the child. For this reason it is with pleasure that I accept the Commission's announcement concerning the introduction of a strategy on the rights of the child. The intention to give priority to this issue in the European Union, i.e. acknowledging children as fully fledged subjects of law, is deserving of our full support. However, the cautious title of the report, i.e. 'towards a strategy', not simply 'a strategy', would suggest that there will be further steps in the form of public consultations, which could help to set out the chief priorities for future EU measures.
To date, the European Union has not yet created any special legal foundation concerning the rights of the child. At this point I would like to state my disappointment, since, if the constitutional treaty had been ratified, it would have introduced a more appropriate legal framework in Article I-3, which had a direct application to the rights of the child. Protection of the rights of the child as an internal and external objective of the European Union was included in the Lisbon Treaty. These rights are also enshrined in the Charter of Fundamental Rights. It is shameful, however, that one hundred million children living in the European Union are not equal as regards the rights and freedoms that they possess.
It is obvious that, because of their vulnerability and specific needs, children require special care, as well as appropriate legal protection. However, the rights of the child should not be separated from, and should not be in opposition to, human rights in general. An analysis of EU documents would suggest that there could be a movement in favour of treating the rights of the child as an issue that is somehow separate from human rights as a whole. This is a dangerous path and could create dangerous divisions.
I would like to thank the rapporteur that she did not allow the delicate nature of this issue to cloud her balanced approach to the subject. It is good that the report does not concentrate exclusively on protective measures, but also emphasises the need for positive affirmation of the rights of the child, such as the right to a family, education, social inclusion, health care and equal opportunities.
(HU) Thank you, Mr President. A strong society and economy can only be built on generations and citizens who are sound in body and mind, so we must do our utmost to guarantee the destiny and rights of future generations even in our own interests, since sooner or later we will all depend on the solidarity of future generations.
Mrs Angelilli therefore deserves recognition for her report, which clarifies the theme in a complex manner. The right of our children to a full life is a complicated system of social requirements and legal guarantees: the right of children to be born and brought up in healthy surroundings; their right to study and to make their dreams come true.
Family and child poverty is a fundamental barrier to enforcing these rights, so it cannot be emphasised enough how crucial it is for the European institutions and Member States to take on a role in the fight against poverty. This must also be done to prevent crimes against children and the exploitation of children.
A borderless Europe entered a new era at the end of last year. It is a great challenge for the opening up of the Schengen area not to create favourable opportunities for criminals. It would therefore be desirable to design a system to make information on crimes committed against children, and the sentences, available to the Member States and to protect children from criminals being employed within their environment.
Mrs Angelilli's excellent report will become truly valuable if legislative steps ensue. I trust it will be so. Thank you, Mr President.
(RO) Children's rights are an essential topic uniting us all, irrespective of our country of origin or political viewpoint.
To speak about children is to speak about our future, the future of European citizens and of the Union itself. Therefore I can only welcome the report on the European strategy on children's rights. The drafting of the report is in itself a confirmation of the importance of the topic and the text included in the Charter of Fundamental Rights, as it involved the participation of various committees which contributed six opinions.
The best interests of the child should be of primary importance. Through its values and its concept of development, the European Union has the moral duty to ensure that the rights of the child are a major priority for action, both internally and internationally.
Within the European Union, I would like to reiterate the importance of two aspects: first of all, the negative consequences of migration and the precarious condition of children left behind in their home countries by migrating parents. I would like to thank the rapporteur for accepting my suggestion of drawing attention to this issue still affecting European citizens' lives, and I would like to assure him of my support in his appeal for appropriate care, social integration and comprehensive education for these children. No less important is the objective of ensuring the right to education for all European children.
Outside the European Union, it is essential that we promote children's rights on an international level, especially as part of the European Union's relations with its neighbouring countries and its strategic partners. Among the diverse situations worldwide, I would like to draw attention to the infringement of children's rights in cases of crisis and conflict, particularly frozen conflicts where the rule of law is simply denied. The European Union cannot tolerate such situations and must take firm action to ensure that children's rights are respected everywhere.
2007 saw the European Union taking decisive steps in this direction, but 2008 will be a crucial year for the actual enforcement of the new strategy concerning children's rights. Therefore, I call on the Commission and the Council to give due consideration to the Parliament's recommendations, to ensure that this strategy is a success.
(ES) Mr President, this report brings a comprehensive, consistent vision to the work we must encourage from European Union level as far as children are concerned. We must involve everyone who has responsibilities in this area in making boys' and girls' rights to an equal education effective, combating all types of violence and child labour, and protecting immigrant children.
Aware of trends in society, we acknowledge that the traditional model of the family cannot be the sole reference-point and that there are increasing numbers of alternative models which we must consider in our deep-seated conviction that children must enjoy a positive family environment.
On a related issue I would like to raise the initiative on international adoptions where there is a need for regulations which are better tailored to reality and which can address the unknown factors which we are faced with today; such a process is already under way in some States, such as Spain, safeguarding the best interests of minors.
However, before I finish I should like to express the reservations of the Spanish socialist delegation to paragraph 127, on the ban on the veil in schools, as we are more in favour of dialogue and mediation.
Ladies and gentlemen, we are discussing the most vulnerable sector of society, but also a future which needs solid foundations in values such as respect, tolerance and coexistence.
Mr President, I welcome this report and the work the rapporteur has done on it.
From listening to the debate, there is almost total agreement on what we need to do when it comes to children's rights, and we have come a long way from the old adage that 'children should be seen and not heard'. Today we not only want to see our children but also to hear and listen to what they have to say.
However, we need some clarification - and perhaps the Commissioner could do that for me - in relation to what competence the EU has in this area of children's rights in the light of the Treaty that has been spoken of and our vote in Ireland on that Reform Treaty. As you know, under the Irish Constitution, the rights of children are seen as best protected in the context of the family. We need to acknowledge the important role the family plays in protecting children's rights and we need to look at measures aimed at strengthening families and supporting them where that is necessary.
There is also the question of the marital versus non-marital family and whether there are equal rights for children in both of these situations. There is a significant increase in the separated and divorced population in Ireland and an increase in cohabitation of couples: one in twelve families takes this form, with responsibility for 50 000 children. We need to look at how the rights of those children are being protected under Irish law as it currently exists.
There is also an issue about the access of children to both of their parents and the invisibility of children currently under the Irish family law system, and that has to be addressed.
One last point: there was uproar in 2006 when the Irish Supreme Court struck down the law on statutory rape on the basis that it did not allow an accused individual to enter the defence of honest mistake over a victim's age. The case involved a 41-year-old man and a 12-year-old girl. Today, ironically in the Dublin district court, sex assault charges against this individual were dropped. We are to have two constitutional amendments in Ireland on the issue of the family and the case I just mentioned, and I think we need to see where the EU fits into children's rights so that we vote in Ireland in the right way.
(PL) Mr President, Commissioner, today's discussion is proof that the European Parliament wants to be involved in the creation of a European policy as regards children. For this reason, the view of many Member States that consider that almost all of the regulation concerning the rights of the child belongs in the jurisdiction of family law, and therefore, almost by definition, is exclusively a national responsibility, is very worrying.
Such a narrow national approach puts the Parliament outside the principal decision-making process as regards the rights of the child and makes us, the Parliament, into a purely advisory body. This is not a good approach in a Europe that is becoming increasingly unified. An example of this can be the regulation concerning transnational recovery of maintenance claims, which the Parliament approved recently, in December, as a result of a consultation process. The purpose of this regulation is to ensure that children who have been forgotten by one of their parents are no longer hungry and abandoned and that they receive the funds that have been recovered thanks to a new and more effective system. For this reason I believe that the Parliament, which in fact is acting on behalf of all European children, has a moral obligation to be actively involved in making laws for their benefit.
To summarise, I would like to say: Commissioner, Parliament should be more involved in European regulations concerning children.
Mr President, I would like to thank the rapporteur, Roberta Angelilli, and the other rapporteurs for their work on this important dossier, and of course to thank Commissioner Frattini for his encouragement for the communication and for the work that has been done by the Commission in this field.
While recognising that these matters are primarily those for the Member States, there is also, I believe, a role for the European Union, and that of course is enshrined in the Charter of Fundamental Rights, where, for the first time, the rights of children are embraced. I believe that a society is best judged by the way it deals with its innocence and we are, as a European Union, a society.
The particular interest I have in this field is that of parental child abduction across frontiers. I have handled many cases in this sphere and there are several hundred each year between the EU Member States and indeed between EU Member States and our neighbour countries and beyond. While there are international conventions like the Hague Convention and, internally, the Brussels II Convention, there are still many deficiencies. Recently I was grateful to the international law firm Freshfields for examining several cases under the Brussels II Convention and identifying some of the problems within our own Member States.
I believe that the work that has been done by the European Parliament and by the Commission needs to be seen in the context of international developments in law. I think it is right that the old United Nations Convention on the Rights of the Child, which puts the paramountcy of the interests of the child first, is absolutely crucial. In the Charter of Fundamental Rights, the concept of the right of a child to both parents is also introduced. That is vital and is now widespread across the world.
But there are two aspects which turn on the way in which a case is handled by a court. Even though this point is not contained within the report in explicit terms, we should also remember the rights of children mature enough for their wishes to be heard by a Court, as in the case of my constituent, 7-year-old Jessica, at the High Court recently. Secondly, where appropriate, independent legal representation for the child should be provided. These are two elements which I think we need to develop in the coming months.
(IT) Mr President, ladies and gentlemen, I thank the rapporteur for her excellent work. The 20th century opened with children having virtually no rights and closed with clear and indisputable advances, yet there is still a long way to go and it will not be easy going, as pointed out in many parts of the report.
In the short time available, and on the basis also of personal experiences with UNICEF, I would urge the Commission to emphasise one aspect: we need a Community instrument on adoption, for at present the 27 Member States have totally inconsistent legislation in that respect. It would be useful to adopt a legislative framework that would help improve the quality of the assistance provided by information services in order to sort out the various steps of preparing for international adoptions and address the procedure governing requests and family support services during the post-adoption stages. Today we still encounter far too many abuses, deficiencies, delays and difficulties in this area, which the adopting families and, above all, the children really do not deserve.
(SK) All Member States ratified the 1989 UN Convention on the Rights of the Child; however, the Convention does not include any sanctioning mechanism.
There are several bodies that strive to improve the rights of the child; their activities should be better coordinated and they should receive more publicity, for example through the creation of a shared website. That way we could avoid the undesirable duplication of their efforts. Another step could be to entrust the Fundamental Rights Commissioner with the protection of children's rights. I would welcome the Commissioner being involved, according to priority areas, in the fight against child poverty and against all forms of violence. Violence against children should never happen. Therefore, in my opinion, it is important not only to punish the perpetrators, but most importantly to prevent such inhumane activity.
To that effect, I support the rapporteur's request for procedures to improve the extraterritorial prosecutions: in practice this should ensure that a person sentenced in one Member State will be registered as a perpetrator of violence against children in the other Member States too. I think that this method will be an important step in the prevention of further abuse of children, such as sexual mutilation, sexual abuse, child pornography, kidnapping and trafficking.
As far as child pornography is concerned, I am very much in favour of the European Commission's initiative, in cooperation with some banking institutions and credit card companies, to try to exclude pages that sell child pornography from online payment systems. This activity could help in the creation of a database of child pornography traders, from which information on the creators and propagators of this repulsive form of trade would be available to the police of the relevant Member State, Europol and Interpol. Because I am aware that this is a very important area, I am in favour of the necessary human and financial resources being set aside for the protection of the rights of the child. It is a question of the future of our children, which means our future.
(EL) Mr President, I in turn would like to give my congratulations to Mrs Angelilli, who has indeed provided an integrated framework for consolidating the Charter on the Rights of the Child.
I would like to focus my comments on three issues, beyond those which have already been discussed here.
First, there must be a prompt diagnosis and response to the problem of violence and abuse against children, with the establishment of a special record-keeping system, which will progressively contribute towards effective prevention of the problem.
Second, the adoption by all the Member States of the Protocol to Prevent, Suppress and Punish Trafficking in and Sexual Exploitation of Persons, where, amongst other things, it will be necessary to review the question of issuing temporary or non-permanent permits for residence within their borders.
Lastly, the issue of substantial management of the problem of criminality among minors, with measures for prevention and social integration of minors, and measures of judicial and extrajudicial intervention.
Mr President, this is the Year of Intercultural Dialogue, and we must maintain the connecting bridges between all cultures and all religious views. I think paragraph 127 of this report cannot be accepted.
(HU) Mr President, Commissioner, ladies and gentlemen, the destiny of Europe is affected significantly by whether it is capable of developing societies that include and support children. Supporting and protecting children's rights is crucial to the future of the European Union. The development of child-friendly societies in the Union cannot be separated from the further deepening and strengthening of European integration.
A comprehensive EU strategy is needed to promote and ensure the effective enforcement of children's rights both inside and outside the Union. Children deserve special provisions and appropriate legal protection. The Member States are responsible for supporting parents in their child-rearing duties in many ways. A safe and inclusive Europe can only be built using these instruments.
Our policies should constantly bear in mind the diversity and different needs of children, paying particular attention to poverty, social exclusion, and negative discrimination both at Union and at global level.
I consider it important that the recommendations of the UN Convention on the Rights of the Child be consistently and systematically taken into account within the framework of bilateral agreements concluded by the EU with countries outside the EU.
The PSE Group would like a separate vote on amendment 127.
Mr President, I welcome the decision to incorporate children's rights as one of the objectives of the EU Treaty of Lisbon, providing a new legal basis for children's rights.
Ms Angelilli's report deals with many important issues relating to children's well-being and protection. However, I want to emphasise acknowledgement of the fact that, for children, the poverty and social exclusion of their parents represent serious obstacles to exercising their rights.
I support the report's demand that the EU work in cooperation with the relevant UN agencies, international organisations and research centres to improve the gathering of comparable statistical data on the situation of children in the EU, with a view to developing and including a larger number of indicators relating specifically to children, child poverty and social exclusion.
Child poverty is a neglected issue, yet one in five children in the EU lives on the brink of poverty. Will this not condemn 20% of the EU's future adults to never fulfilling their true potential?
If the political will is there, then let us work together across Member States to share best practice and learn from one another. We have witnessed the EU-wide campaign to make poverty in the developing world history, so why can we not have a similar campaign, across the EU, to make child poverty history?
(ET) Thank you, Mr President.
Given that a third of the world's children do not have enough to eat and one sixth of them do not go to school, it may appear odd to talk about poverty in Europe. All the same, the problem does exist and it is of particular concern that the number of children living in poverty is much greater than the number of adults. In fact, this does not in the main mean that children go hungry but that the opportunities needed for development are not there.
I should like to draw your attention to the fact that in the new Member States the turbulent development of the market economy has brought with it a great deal of stratification, which very acutely influences children's well-being. Social problems in their turn magnify this. And it is not merely a tragedy involving children.
A considerable proportion of human resources - the very thing which in my home country of Estonia is in increasingly short supply - remains unemployed, for example, and for that reason this is a problem for the Member States and the Union.
Even though most policies on children fall within Member States' competence, I wish to stress the importance of the European Union strategy, indicators, databases and reports. I hope that their influence will increase further for the Member States.
As a politician I know how difficult it is to explain to one's own electorate why for example one's neighbours care about children more.
(PL) Mr President, Commissioner, the initiative that has been put before us concerning a strategy on the rights of the child is a signal not just for Europe, but for the whole world, as to how the rights of the youngest members of society should be protected. For this reason I would like to give my appreciation to Mrs Angelilli for an excellent report.
Unfortunately, instances of violations of the rights of minors often occur in certain parts of Europe - in Europe, where we are so proud of our highly developed system for the protection of human rights. For this reason we must ensure that children who are experiencing various humiliations know that there is someone to whom they can turn to for help and who will give them this help. I would like therefore to support the call of the author of the report for the creation of more effective monitoring, as well as the European Commission's idea for putting into place a telephone helpline for children in need of assistance.
Another important issue is that of children from poor, immigrant or refugee families. They are suffering for reasons that are outside of their control and, as a result, are often condemned to a worse life than that experienced by their contemporaries who have not had to flee their own countries. For this reason I would like to support the proposal to grant them full rights, whatever the legal situation of their parents, and also give them equal access to education.
Vice-President of the Commission. - (IT) Mr President, ladies and gentlemen, I thank all the speakers, and I am also glad they have recognised that the Commission and Parliament are, for the first time in Europe and even before the entry into force of the Lisbon Treaty, jointly formulating a genuine, horizontal European policy in all areas for the protection and promotion of the rights of the child. That is a political achievement on an issue that was not on the European agenda until two years ago and it is, therefore, also a response to those who were aware of the need for practical results. Europe is moving forward in this area.
I was very pleased with what Mr McMillan had to say. One of the main criteria for evaluating the degree of civilisation of a country is the way it treats its youngest members, its children; the Member States of the European Union and all of us Europeans aspire to lead the world in terms of the way we treat children and the opportunities we offer them.
Many issues have been addressed, and some already feature in the proposal I submitted and in the very useful recommendations set out by Mrs Angelilli, yet I believe there are other points that need to be looked at in more detail in the coming months. Let us make 2008 the year of further progress with this European strategy.
Mrs Gál and Mrs Sinnot, addressing the role of the family, made it very clear that many of the problems we encounter stem from a view of the role of the family that is outdated and not what it ought to be. We looked into that last year, as you will remember, in relation to violent video games; a statistical survey in Europe showed that only 20% of respondents were interested in how their children used the Internet and came across or used video games. That means that 80% of parents surveyed were not aware what type of electronic games or Internet sites their children were visiting. That shows why the family, as has been said, is the key place where we must promote the rights of the child.
Mr Catania and others spoke on the question of child labour. You will remember that, in the proposal I put forward on imposing severe penalties on those who exploit the illegal work of legal immigrants, I particularly condemned the use of migrant children, who are both vulnerable because they are migrants and exploited because they are working illegally; they are particularly vulnerable because children should not work but should go to school. If that proposal, which is on the table, is adopted it will become a European directive and will, therefore, legally compel Member States to introduce rules of a kind we unfortunately do not yet have .
The question of unaccompanied migrant children is an important one, and we are discussing ways of financing targeted projects, for we have discovered situations that really are tragic, in addition to those that have been mentioned. In the Canaries, for example, the Spanish Government has discovered very worrying cases, which we must obviously address, of the arrival of large numbers of children who are unaccompanied because their parents have simply sent them off alone. That is quite shocking in itself. We must strengthen European legislation to combat violence against children, as Mrs Segelström made quite clear.
There is one very serious issue that concerns me personally. There are rules to ensure that one of the two parents is effectively granted custody of a child in the event of separation or divorce. In fact, in many Member States the rules in force are not applied in practice; that is not to say that the governments are not applying them, but often the magistrates and courts are scarcely aware of them. There are cases where one parent actually steals the child from the other parent. In some cases it proves impossible to enforce the decisions, which is why we must put much more emphasis on this question in the context of allocating the custody of minors.
Sex tourism is another area to be addressed, including cooperation among public authorities and private individuals, tourist agencies and credit card companies, to help us to identify people who buy child pornography material on the Internet. Clearly the paedophiles do not pay cash, they pay by credit card. If we have that cooperation, which we are making a start on, then we will also be able to reduce and put a stop to the tragedy of sex tourism.
A new area is the right to grow up in a non-polluted environment, the environmental rights of the child. We must focus on it closely because it is not just a new area but one that we must quite clearly all address.
Mrs Harkin was one of those who raised the question of the effect of the Lisbon Treaty. That Treaty does not introduce a specific legal basis, but gives the value of a European policy to the strategy we are discussing here today and which hitherto was based on a common political resolve. With the Lisbon Treaty, we can now regard the strategy for the protection of children as truly European, which is a quite extraordinary step forward.
In conclusion, over the coming months we must work on this subject and it is clear that in this way Europe is investing in its future. It is investing in its young people, investing for children. However, I see another area in which children could be actively involved in one of the European Union's most important policies: the policy of integrating immigrant communities. If we placed our trust in children, in the smallest children at school, and made them ambassadors of integration - given that they find it much easier to play or learn side by side with children from different cultures and backgrounds - we will have given children the job, as someone said, not of being mini-adults, but of being genuinely actively involved in integration policy. For if that policy is not based on integrating children at school it will never be a genuine policy of integrating immigrants who come from other countries.
rapporteur. - (IT) Mr President, ladies and gentlemen, first of all let me once again thank Commissioner Frattini for reiterating the European Commission's serious commitment to the sector of the rights of the child. I thank him also for calling on Member States, in his opening statement, rapidly to activate the child helplines, for the delays here are indeed unjustifiable. I am also grateful to him for pointing out that not all Member States have to date introduced a national guarantee in relation to the rights of the child, something we also noted and deplored in the report.
I am also grateful to all my colleagues who played a part in the drafting of this document, and to those who have spoken, for I believe we are all agreed on the concept of the higher interest of the child. Obviously, I support that and share the concerns that have been expressed in the Chamber today. We must force our Member States to move more quickly from words to deeds and obviously Parliament and the European Commission must do their part too.
Let me say a few brief words on some of the issues that were highlighted. On the environment, let me confirm to Mr Frattini that it is true that we could perhaps have done more in the report, but we did make it clear that the right to a healthy and clean environment must be one of the main rights guaranteed to minors.
I was pleased to find that one of the issues that will be addressed at the next European Forum on the rights of the child will be the question of international adoptions. In that context I also want to point out that aside from the enormous and often entirely bureaucratic difficulties of international adoptions, there also is the tragedy of children who are fought over by their parents following separation or divorce. That is indeed a major European problem, which has obviously also grown as a result of opening up borders.
Let me conclude by saying that I am of course very pleased with the work that has been done, and although I believe the result is certainly not perfect, it can be a very good point of departure provided, I repeat, that serious and responsible practical action is taken promptly.
The debate is closed.
The vote will take place on Wednesday at 12 noon.
Written statements (Rule 142)
in writing. - Educational segregation is one of the most harmful forms of discrimination faced by Roma children. As a basic human right, education is crucial for the attainment of other human rights, and investment in early childhood education for Roma is a policy that functions on multiple levels and benefits more than the children it aims to educate. The benefits of early education include: the promotion of social equity, increased individual and broader social productivity, reduced levels of poverty, and the elimination of discriminatory attitudes and social exclusion. As Roma children become more educated, they increase their chances of becoming productive members of the workforce. While they earn money and contribute to the national budget through taxes on both income and consumption, they begin to influence the way in which non-Roma view them, thereby affecting broader social issues. Also, as Roma become more productive and their poverty level decreases, they also become contributing members of society instead of beneficiaries of public aid. The combination of the increased contribution and the decreased benefits paid out by the government is the net budgetary benefit to the national budget. A program that supported these developments would benefit all Europeans and not only the Roma.
in writing. - (FI) One of the most fundamental structures underlying common European values is our duty to protect innocent souls, by which I mean children. On few matters can we be so unanimous.
It is vital that children's rights are protected more effectively than is the case at present, and that also applies at Community level. The Commission's communication on establishing a strategy on protecting the rights of children was very welcome.
Parliament's report on the strategy is an excellent one. I would like to raise a few points on this broad issue.
Firstly, the status of families is directly connected with the rights of children. The family is indisputably the best environment for a child. The family and the protection of family life are, in fact, children's rights, and these are realised when a family is managing well. The strategy should also include measures to promote the well-being of families. A child's right of access to both parents should be protected at all costs.
Children are exposed very early on to horrific, violent and sexual forms of entertainment, with disastrous consequences. The proposal in the report, for example, to create a uniform classification and labelling system in the EU for the sale and distribution of audiovisual content and video games intended for minors is a worthy one. The polluter pays principle should operate in violent forms of commercial entertainment because the damage done is enormous.
Thirdly, determined efforts should be made to eradicate child pornography. Priorities for the Commission are to strengthen cross-border operations to close down websites that oppress children and to improve cooperation between public authorities and the private sector.
Regrettably, children's rights do not escape the general spirit of the relativity of values that tends to exist in society. We need to say out loud what is definitely not relative. The rights and protection of children lie at the heart of human values, which is why we still need to remind people of the dire consequences that await wrongdoers.
in writing. - (HU) The European Union has a special responsibility to protect fundamental human rights, above all the rights of children. Despite this, 19% of children in the Union live with the risk of poverty, and this number is higher than for the adult population (15%). Worldwide, 40 million children under the age of 12 are subject to some kind of act of violence. Nearly 6 million are in forced labour; one and a half million become victims of human traffickers. Against this background, a European strategy of zero tolerance that aims to protect the rights of children is of very great importance.
I feel that a key role in this can be played by better legal regulation, including an investigation into the impact on minors of the new and existing rules. I do not, however, support the creation of a separate parliamentary body with responsibility for children's rights. Any tasks of such a body can be performed by the children's rights coordinator appointed by the Commission. I do, however, support the creation of a post of Commissioner for human rights and minorities, who would also be responsible for protecting the rights of children. It is important to note that the majority of children living in disadvantaged circumstances are of Roma origin, or belong to the minority living in Europe. It would also be advisable to implement European institutional reforms under which the children's rights coordinators reporting to the Commissioner would provide links between institutions, NGOs and governments, to give continuous dialogue and cooperation. With regard to the fact that there are already many European organisations and institutions within the Union that deal with children's rights, we must place the emphasis on uniting the old ones and making them operate more effectively, rather than creating new ones.
Besides the protection of children's rights, the issue of education is becoming more and more topical. Attentive education allows uninformed young offenders to grow into informed, law-abiding citizens.
I would be making an omission if, in the context of this debate on children's rights, I did not speak about the case of Shaun Attard, which broke the hearts of the people of Malta and Gozo.
This Gozitan child was taken from his father in a manner that surely had a psychological effect on him.
It is possible that the law is being observed in this case and that the European directives are being respected. However, there are considerable doubts as to whether what is taking place is really in the best interests of this child.
I regret to say that from what I can see, the British authorities are making it difficult for the child's father to have a fair hearing of this case. Even the few contacts between the child and the father are full of obstacles.
I would like to appeal that, while the law is to be observed, Mario Attard is given a fair hearing and, moreover, serious consideration is given to Shaun's best interests.
in writing. - (PL) Today's debate concerning the rights of the child raises many fundamental questions concerning the proper development of our young people. The future of our children, ensuring they can develop properly, is the issue that determines the future of our continent as regards proper interpersonal relationships.
The rights of the child must be respected. The rights of parents to bring them up in accordance with the values they believe in must also be respected. To speak about the rights of the child and to leave out the issue of their right to be brought up in natural families, where there is a father and a mother, is a violation of their rights. Surely a decision about a child's adoption, where the child is handed over to a couple of the same sex, and thus deciding about the child's future destiny, and, in a way, forcing a sexual orientation on them is a violation of the child's fundamental rights. We cannot remain silent on this issue, just because it violates EU political correctness.